Citation Nr: 9925174	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-03 626	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran timely appealed a September 1996 
decision, which denied entitlement to a waiver of recovery of 
an overpayment of educational assistance benefits, in the 
amount of $4,034.35, paid pursuant to Chapter 30, Title 38, 
United States Code. 


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to December 
1990.  His appeal ensues from a September 1996 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The Committee, in a decision dated September 28, 1996, 
denied the veteran entitlement to a waiver of repayment of 
his Chapter 30 debt, calculated in the amount of $4,034.35.  
In a letter dated the same day, the VA informed the veteran 
of its decision and advised him of his appellate rights with 
regard to that decision.

2.  In November 1996, the RO received a statement from the 
veteran intimating that he disagreed with the Committee's 
September 1996 decision.  On August 20, 1997, the RO issued a 
Statement of the Case (SOC).

3.  The veteran did not file a substantive appeal or a 
request to extend the time period for filing a substantive 
appeal within 60 days of the August 20, 1997 issuance of the 
SOC or within one year of the September 28, 1996 notice that 
his claim had been denied.


CONCLUSION OF LAW

The veteran did not timely appeal the September 1996 
decision, which denied entitlement to a waiver of recovery of 
an overpayment of educational assistance benefits, in the 
amount of $4,034.35, paid pursuant to Chapter 30, Title 38, 
United States Code; therefore, the decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Committee, in a decision dated September 28, 1996, denied 
the veteran entitlement to a waiver of recovery of an 
overpayment of educational assistance benefits, in the amount 
of $4,034.35, paid pursuant to Chapter 30, Title 38, United 
States Code.  In a letter dated the same day, the RO informed 
the veteran of its decision and advised him of his appellate 
rights with regard to that decision.  The veteran has made no 
assertions regarding whether he perfected an appeal of the 
RO's September 1996 decision.

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after an 
SOC has been furnished to the appellant.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  The request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal. 38 C.F.R. § 
20.202.  In the absence of a properly perfected appeal, the 
Board is without jurisdiction to determine the merits of the 
appeal, and the determination becomes final.  38 U.S.C.A. § 
7105; Roy v. Brown, 5 Vet.App. 554 (1993).  

In this case, in November 1996, the RO received a statement 
from the veteran intimating that he disagreed with the RO's 
September 1996 decision.  On August 20, 1997, the RO issued 
an SOC.  To perfect his appeal, the veteran needed to file a 
substantive appeal or a request to extend the time period for 
filing a substantive appeal within 60 days of the August 20, 
1997 issuance of the SOC or within one year of the September 
28, 1996 notice that his claim had been denied.  Instead, the 
veteran waited approximately six months before submitting any 
additional correspondence to the RO.  His VA Form 9 (Appeal 
to Board of Veterans' Appeals) was received on February 12, 
1998, clearly beyond the time period allowed for filing his 
substantive appeal.

Inasmuch as the veteran failed to file timely a substantive 
appeal, in the form of a VA Form 9 or otherwise, or to 
request an extension of the time period in which to file a 
substantive appeal, the September 1996 decision on which an 
appeal was initiated, but not perfected, is final, and the 
veteran's claim must be denied.


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

